Title: To George Washington from Edmund Randolph, 2 September 1785
From: Randolph, Edmund
To: Washington, George

 

Dear sir
Richmond Sepr 2. 1785.

I accomplished my purpose of being present at the meeting of the subscribers to the James river company. Those books alone, which were opened here, were laid before us. By them it appeared, that the whole number of shares was nearly compleated; but it was thought adviseable to postpone the admission of other subscribers, until the success of the upper books should be known. This step was very fortunate; as one of the managers above the falls came to town soon after we rose, and gave us an account of subscriptions, which will probably overrun the capital sum.
The president and directors are instructed to obtain a definition of these terms in the law, “the highest point practicable.” They are first to attempt to prevail on the assembly to give the company a power to fix this point by their own vote. This, if impracticable, is to be followed by a petition to the legislature to fix it.
They are also instructed to prepare and report to the next meeting, such amendments as the law seems to require.
I endeavoured to deliver you from the appointment to the office of president. But the universal suffrage called you to the post; without an expectation, however, that you should undergo more of the business, than your own convenience may reconcile to you. Messrs John Harvie, David Ross, and William Cabell and myself are directors.
Will you do me the favor of directing a copy of the Potomack proceedings to be forwarded to me, if not too lengthy or secret in their nature? I am induced to make this request from an earnest desire to fulfil the work, assigned to us, and to lose no opportunity of procuring of every possible light—Any hint, which you may think proper to suggest, will be very grateful to us.
I have proposed a meeting of the directors at Richmond on the 26th day of this month.
As to the order of council, which you mention in your favor of the 13th Ulto, it cannot be procured. I am sorry for the loss of the records; but I cannot help thinking, that the title, which you can shew, is sufficient to evidence the fact, which you wished

to prove by that order. I am Dear sir yr much obliged and affectionate friend

Edm: Randolph

